DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13,  29, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 12, from which claim 13 depends, the term “a structural adhesive material” is indefinite in that it is not recited or defined what adhesives would meet this definition, thereby rendering the scope of the claim indefinite. The addition of a shear strength does not further clarify this claim in that the shear strength of a joint formed by the material would depend on multiple factors such as joint shape, size material joined etc., as well as the material strength.

2) In claim 29 from which claims 32 and 33 depend, the term “activated to cure” renders the scope of the claim indefinite in that it is not clear what conditions or properties would be required to meet this limitation, thereby rendering the scope of the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims recite only limitations dealing with the use of the claimed product (sealing a gap or activating the claimed formulation), however it has been held that the use alone of a claimed product cannot be relied upon to fairly further limit claims to the product itself. See MPEP 2114.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 5, 6, 11, 18, 20, 27, 30, 31, 34, 35 and 37-39 are allowed.
Claims 12, 13, 28, 29, 32 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   All of the indicated allowable claims and allowable subject matter of the claims rejected under 35 USC 112(b) are allowable over the cited prior art at least for the reasons given in the final rejection, mailed on 6/29/2020.

Response to Arguments
Applicant's arguments filed on 2/11/2021 have been fully considered but they are not fully persuasive. Applicant’s argument that claim 12 is not definite is not persuasive since as stated above, the addition of a strength requirement of the joint alone is not seen to be sufficient to establish a clear definition as to the strength of the material itself.
With respect to claim 28, although Applicant’s amendment now places the claim in definite form, the claim is not seen to be any more limiting than claim 18 from which it depends, since the claim recites only an intended use of the claimed formulation rather than any limitation of the formulation itself.
With respect to claim 29, as stated above the term “activated to cure” does not make the claim more definitive in that it is not stated how or in what manner the formulation is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk